Exhibit 99.1 FOR IMMEDIATE RELEASE etrials Worldwide Announces Financial Results for Fourth Quarter & Year Backlog Grows 30% Sequentially Year-Over-Year Morrisville, NC – March 5, 2009 – etrials Worldwide, Inc. (Nasdaq: ETWC), a leading provider of adaptive eClinical software and services designed tooptimize clinical trial management by turning data into intelligence and shortening the pathway to an actionable study endpoint, announced financial results for the three months and year ended December 31, 2008. Highlights • New contract awards for the three months ending December 31, 2008 totaled $5.5 million, of which $3.7 million was added to backlog • 10 new contracts added during the quarter from five clients, 95 new projects added for the year • New contract awards for the year ended December 31, 2008 totaled $24.9 million, compared to $22.4 million in 2007, up 11% • Total available backlog of $25.1 million at December 31, 2008, up $5.9 million or 30% from $19.2 million a year ago, both of which include pre-backlog "etrials' fourth quarter performance was reassuring in terms of new project bookings, backlog and a sharp reduction in operating expenses, however, overall results for 2008 were mixed, with revenue being a disappointment,” said M. Denis Connaghan, etrials’ chief executive officer. “I regard etrials’ performance in the fourth quarter to be an encouraging finish to a challenging year marked by operational investments, and transitions in leadership and strategic focus.” “Despite these challenges, we made progress, generating $5.5 million in new contract awards for the quarter and $24.9 million in awards for the year, while increasing our total available backlog by 30%, and reducing our operating expenses. Still, unfavorable economic conditions are forcing many of our life sciences and pharmaceutical customers to reevaluate their priorities at times resulting in them moving forward only on those trials which have the greatest chance for success, delaying work on others. Our products and services account for a very small percentage of a study’s overall budget, yet can provide customers with substantial cost and time savings, playing a vital role in changing the research process for the better.Among small and mid-sized sponsors, etrials is seeing continued success combining EDC and IVR integrated solutions, and we are seeing a resurgence of interest in our eDiary offerings.
